HUG, Circuit Judge,
Dissenting:
I respectfully dissent. The two firms involved jointly undertook the representation of the Desais and were joint parties to the retainer agreement with the Desais. The two firms were to receive a contingent fee and, thus, as joint parties to the initial contingent fee agreement they jointly sued the Desais to recover their contingent fee. Having won on that suit, they now seek to recover the attorneys’ fees that were occasioned in their suit to collect their contingent fee. (California law precludes them from recovering such fees if each represented its own interest. See Trope v. Katz, 11 Cal.4th 274, 45 Cal.Rptr.2d 241, 902 P.2d 259 (1995)). Trope prevents disparate treatment of pro se litigants that would result from allowing attorneys to recover their own fees when self-represented but no similar award to other litigants who choose to represent themselves. Id. at 252, 902 P.2d 259. The fact that each law firm now claims to have been engaged to represent the other is a device that should not overcome the policy of Trope. It is-significant that there is no difference here in the legal position of either firm in their litigation concerning the contingent fee because the entire fee would be recovered jointly and the proceeds shared equally.
The pleadings from the proceedings below that are part of our record on appeal show that both firms filed papers jointly: one complaint or one motion always served to represent both firms’ interests and representation. All allegations, demands and causes of action were represented in a single presentation, showing clearly that *1240the legal position of the two firms was identical. There appears no justification that each had different bills for their alleged representation of the other and no justification for Quisenberry having expended over $45,000 to represent Sayas while Sayas allegedly spent around $16,000 to represent Quisenberry. Indeed, Qui-senberry’s own billing statement submitted as proof of hours billed to represent Sayas, shows Quisenberry — not Sayas — as the client’s name on the statement.1
Under the circumstances here, Quisen-berry’s billing statement strongly suggests that any fees “incurred” were for its own self-representation. Allowing recovery of such fees where the two law firms’ efforts obviously were for a joint recovery would permit the firms to circumvent the policy of Trope on a technicality. While the California supreme court has narrowed Trope by allowing a corporation to recover attorneys’ fees for representation by in-house counsel in PLCM Group, Inc. v. Drexler, 22 Cal.4th 1084, 95 Cal.Rptr.2d 198, 997 P.2d 511 (2000), Trope and its policy still stand and control the facts here. An attorney billing time to the corporation for work done is distinct from one firm apparently representing itself to recover its own fees in a joint effort with another firm that represented the same client in the same matter to recover a contingent fee to be shared. The former is billing for an attorney’s time spent representing another entity while the latter is the very self-representation for which recovery is precluded under Trope.
The PLCM court noted that the in-house counsel was not representing his own personal interest in the litigation for which fee recovery was sought. Id. at 198, 997 P.2d 511. Similarly, Gilbert v. Master Washer & Stamping Co., 87 Cal.App.4th 212, 104 Cal.Rptr.2d 461 (2001), allowed recovery of attorneys’ fees to a lawyer sued in his personal capacity seeking contractual attorneys’ fees for the representation provided to him by other members of his law firm. Id. at 468. Gilbert noted that the attorney was permitted recovery of fees for work done by others on his behalf where his colleagues represented his personal interest which was separate and distinct from their own or even that of the firm. Id. Here, the two firms had a joint interest in a joint recovery of their attorneys’ fees for their joint representation of the Desais. There is no evidence that either represented a separate and distinct interest of the other. Accordingly, I would reverse the district court’s award of these fees.

. The billing statement on Quisenberry’s letterhead shows the following:
Client: Quisenberry & Barbanel REGARDING: DESAI
QUISENBERRY & BARBANEL LLP V. DESAI
INTERPLEADER ACTION